DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 December 2021, 25 May 2022, and 22 November 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
   Paragraph [0001], line 2:  The phrase -- now U.S. Patent No. 11,237,139, -- should be prior to the term "which".
  
Appropriate correction is required.
Claim Objections
Claims 1, 4, 6, and 8-12 are objected to because of the following informalities:
   Re claim 1, claim line 6:  The term -- configured -- should be inserted after the term "port".
   Re claim 1, claim line 6:  The phrase "the air" lacks antecedent basis.
   Re claim 1, claim line 7:  The conjunction -- and -- should be inserted after the "semicolon".

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim line 5:  The limitation of the "storage device" is indefinite because the storage device does not appear to be connected to any other structure recited in the claim.
Re claim 1, claim line 12:  The phrase "can be" is deemed to be indefinite because it is unclear whether the odor sensor is actually attached and detached from the structure is intended to attached/detached from.
Re claim 1, claim line 13:  It is not clear how the "odor sensor" is removed from the odor measurement apparatus as claimed because the odor sensor forms a portion of the odor measurement apparatus.  The odor measurement apparatus is simply a label used to identify the structure claimed, such that the claim is limited to the odor sensor, imaging device, housing, storage device, introduction port, and arithmetic processing device; and therefore, the odor sensor is removable from the other structure the claim is limited to rather than the label used to identify the collective structure.
   Re claim 11, claim line 3:  It is not clear how the "odor measurement apparatus" transmits the odor measurements and the images when it is the communication device that transmits the odor measurements and images per claim 10.
   Re claim 11, claim line 4:  Is this "storage" the same as the storage device previously claimed in claim 1?

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1, 4, 6, and 8-12 because the prior art of record fails to teach and/or make obvious an odor measurement apparatus wherein, when a measurement start button is pressed while the control program is executed, the odor sensor performs a baseline measurement, the baseline measurement based on the behavior control provided by the arithmetic processing device, wherein, when the measurement start button is pressed after the baseline measurement is completed, the odor sensor, based on the behavior control provided by the arithmetic processing device, (i) captures an image by the imaging device, and (ii) measures an odor by the odor sensor in combination with all of the remaining limitations of the claim.
  The closest prior art to Amin et al. (US 2014/0096590) discloses an odor measurement apparatus comprising at least one odor sensor with an adsorptive membrane, an imaging device having a lens portion, an introduction port for introducing air to the sensor.  Amin et al. fails to disclose the process that occurs after a measurement button is pressed as claimed/recited above.


Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571) 272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2855